UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-12019 QUAKER CHEMICAL CORPORATION (Exact name of Registrant as specified in its charter) Pennsylvania 23-0993790 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Quaker Park, 901 E. Hector Street, Conshohocken, Pennsylvania 19428 – 2380 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 610-832-4000 Not Applicable Former name, former address and former fiscal year, if changed since last report. Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yesx No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filerx Non-accelerated filer¨(Do not check if smaller reporting company) Smaller reporting Company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Number of Shares of Common Stock Outstanding on September 30, 2013 QUAKER CHEMICAL CORPORATION AND CONSOLIDATED SUBSIDIARIES Page PARTI. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Condensed Consolidated Statement of Income for the Three and Nine Months Ended September 30, 2013 and September 30, 2012 3 Condensed Consolidated Statement of Comprehensive Income for the Three and Nine Months Ended September 30, 2013 and September 30, 2012 4 Condensed Consolidated Balance Sheet at September 30, 2013 and December 31, 2012 5 Condensed Consolidated Statement of Cash Flows for the Nine Months Ended September 30, 2013 and September 30, 2012 6 Notes to Condensed Consolidated Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item3. Quantitative and Qualitative Disclosures about Market Risk 30 Item4. Controls and Procedures 31 PARTII. OTHER INFORMATION 32 Item 1. Legal Proceedings 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item6. Exhibits 33 Signatures 33 2 Table of Contents PART I FINANCIAL INFORMATION Item 1.Financial Statements (Unaudited). Quaker Chemical Corporation Condensed Consolidated Statement of Income Unaudited (Dollars in thousands, except per share amounts) Three Months Ended September 30, Nine Months Ended September 30, Net sales $ Cost of goods sold Gross profit Selling, general and administrative expenses Operating income Other (expense) income, net ) Interest expense ) Interest income Income before taxes and equity in net income of associated companies Taxes on income before equity in net income of associated companies Income before equity in net income of associated companies Equity in net income of associated companies Net income Less: Net income attributable to noncontrolling interest Net income attributable to Quaker Chemical Corporation $ Per share data: Net income attributable to Quaker Chemical Corporation Common Shareholders – basic $ Net income attributable to Quaker Chemical Corporation Common Shareholders – diluted $ Dividends declared $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents Quaker Chemical Corporation Condensed Consolidated Statement of Comprehensive Income Unaudited (Dollars in thousands, except per share amounts) Three Months Ended Nine Months Ended September 30, September 30, Net income $ Other comprehensive income (loss), net of tax Currency translation adjustments ) ) Defined benefit retirement plans ) Current period change in fair value of derivatives — 73 — Unrealized (loss) gain on available-for-sale securities ) ) Other comprehensive income (loss) ) Comprehensive income Less: comprehensive income attributable to noncontrolling interest ) Comprehensive income attributable to Quaker Chemical Corporation $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents Quaker Chemical Corporation Condensed Consolidated Balance Sheet Unaudited (Dollars in thousands, except par value and share amounts) September 30, 2013 December 31, 2012 ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net Inventories Raw materials and supplies Work-in-process and finished goods Prepaid expenses and other current assets Total current assets Property, plant and equipment, at cost Less accumulated depreciation Net property, plant and equipment Goodwill Other intangible assets, net Investments in associated companies Deferred income taxes Other assets Total assets $ $ LIABILITIES AND EQUITY Current liabilities Short-term borrowings and current portion of long-term debt $ $ Accounts and other payables Accrued compensation Other current liabilities Total current liabilities Long-term debt Deferred income taxes Other non-current liabilities Total liabilities Equity Common stock $1 par value; authorized 30,000,000 shares; issued and outstanding 2013 – 13,187,320 shares; 2012 – 13,094,901 shares Capital in excess of par value Retained earnings Accumulated other comprehensive loss Total Quaker shareholders’ equity Noncontrolling interest Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table of Contents Quaker Chemical Corporation Condensed Consolidated Statement of Cash Flows Unaudited (Dollars in thousands) For the Nine Months Ended September 30, Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization Equity in undistributed earnings of associated companies, net of dividends ) ) Deferred compensation and other, net ) Stock-based compensation Loss (gain) on disposal of property, plant and equipment ) Insurance settlement realized ) ) Pension and other postretirement benefits ) ) (Decrease) increase in cash from changes in current assets and current liabilities, net of acquisitions: Accounts receivable ) ) Inventories ) ) Prepaid expenses and other current assets ) Accounts payable and accrued liabilities ) Net cash provided by operating activities Cash flows from investing activities Investments in property, plant and equipment ) ) Proceeds from disposition of assets Payments related to acquisitions, net of cash acquired ) ) Insurance settlement interest earned 40 53 Change in restricted cash, net Net cash used in investing activities ) ) Cash flows from financing activities Repayment of long-term debt ) ) Dividends paid ) ) Stock options exercised, other ) ) Excess tax benefit related to stock option exercises Distributions to noncontrolling shareholders ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash ) ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental cash flow disclosures: Non-cash activities: Accrued property, plant and equipment purchases $ $ — The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Table of Contents Quaker Chemical Corporation Notes to Condensed Consolidated Financial Statements - Continued (Dollars in thousands, except per share amounts) (Unaudited) Note 1 – Condensed Financial Information The condensed consolidated financial statements included herein are unaudited and have been prepared in accordance with generally accepted accounting principles in the United States for interim financial reporting and the United States Securities and Exchange Commission regulations. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles in the United States have been condensed or omitted pursuant to such rules and regulations. In the opinion of management, the financial statements reflect all adjustments (consisting only of normal recurring adjustments, except as discussed below) which are necessary for a fair statement of the financial position, results of operations and cash flows for the interim periods. Certain reclassifications of prior year data have been made to improve comparability.The results for the three and nine months ended September 30, 2013 are not necessarily indicative of the results to be expected for the full year. These financial statements should be read in conjunction with the Company’s Annual Report filed on Form 10-K for the year ended December31, 2012. The Company’s reportable operating segments evidence the structure of the Company’s internal organization, the method by which the Company’s resources are allocated and the manner by which the Company assesses its performance.In the third quarter of 2013, certain internal shifts in the Company’s management and changes to the structure of internally reported information occurred.The Company currently believes its structure, its resource allocation and its performance assessment are now more closely aligned with its four geographical regions: the North America region, the Europe, Middle East and Africa (“EMEA”) region, the Asia Pacific region and the South America region.Therefore, the Company changed its reportable operating segments from ones categorized by product nature to ones organized by geography.All prior period information has been recast to reflect these four regions as the Company’s new reportable operating segments.See Note 3 of Notes to Condensed Consolidated Financial Statements for further information. During the first quarter of 2013, the Company adopted the Financial Accounting Standards Board’s (“FASB’s”) guidance regarding the disclosure of reclassifications from Accumulated Other Comprehensive Income (Loss) (“AOCI”).The guidance requires the disclosure of significant amounts reclassified from each component of AOCI, the related tax amounts and the income statement line items affected by the reclassifications, either parenthetically on the Condensed Consolidated Statement of Comprehensive Income or in the Notes to the Condensed Consolidated Financial Statements.The Company elected to present the information in the Notes to the Condensed Consolidated Financial Statements, and the adoption of this guidance did not have a material impact on the Company’s results or financial condition.See Note 10 of Notes to Condensed Consolidated Financial Statements for further information. Effective January 1, 2010, Venezuela’s economy was considered to be hyperinflationary under generally accepted accounting principles in the United States, as it had experienced a rate of general inflation in excess of 100% over the latest three-year period, based upon the blended Consumer Price Index and National Consumer Price Index.Accordingly, all gains and losses resulting from the remeasurement of the Company’s Venezuelan 50% owned equity affiliate (Kelko Quaker Chemical, S.A.) were required to be recorded directly to the Condensed Consolidated Statement of Income.On January 8, 2010, the Venezuelan government announced the devaluation of the Bolivar Fuerte and the establishment of a two-tiered exchange structure.In February 2013, the Venezuelan Government announced a further devaluation of the Bolivar Fuerte.Accordingly, the Company recorded a charge of approximately $357, or $0.03 per diluted share, in equity in net income of associated companies on the Company’s Condensed Consolidated Statement of Income during the first quarter of 2013. During 2002 and 2003, the Company’s Netherlands and Italian subsidiaries paid excise taxes on mineral oil sales in Italy in the total amount of approximately $2,000.Alleging that the mineral oil excise tax was contrary to European Union directives, the subsidiaries filed with the Customs’ Authority of Milan (“Customs Office” or “Office”) requests to obtain a refund of the above-mentioned amount.The parties appealed rulings to various levels of tax courts up through the Supreme Court of Italy.In March 2012, the Supreme Court rejected the appeal of the Customs Office, ruling in favor of the subsidiaries and granting a refund for the amounts requested.After filing an enforcement action, the Company collected approximately $2,057, along with approximately $483 of interest, in the second quarter of 2013.This amount was recorded as other income on the Company’s Condensed Consolidated Statement of Income in the second quarter of 2013. During the second quarter of 2012, the Company recorded charges of $1,156 to its allowance for doubtful accounts and selling, general and administrative expenses (“SG&A”) due to the bankruptcies of two U.S. customers.In addition, during the second quarter of 2012, the Company incurred a total charge of approximately $609 related to CFO transition costs, which were also recorded in SG&A. As part of the Company’s chemical management services, certain third-party product sales to customers are managed by the Company. Where the Company acts as the principal, revenue is recognized on a gross reporting basis at the selling price negotiated with customers. Where the Company acts as an agent, such revenue is recorded using net reporting as service revenues, at the amount of the administrative fee earned by the Company for ordering the goods.Third-party products transferred under arrangements resulting in net reporting totaled $30,288 and $30,878 for the nine months ended September 30, 2013 and September 30, 2012, respectively. 7 Table of Contents Quaker Chemical Corporation Notes to Condensed Consolidated Financial Statements - Continued (Dollars in thousands, except per share amounts) (Unaudited) Note 2 – Out of Period Adjustment As previously disclosed in the Company’s 2012 Annual Report on Form 10-K, the Company had reassessed its ability to significantly influence the operating and financial policies of its captive insurance equity affiliate, Primex.Based on its ownership percentage and other factors, the Company determined that, during 2012, the Company obtained the ability to significantly influence Primex and, as a result, changed its method of accounting from the cost to equity method.During the first quarter of 2013, the Company identified errors in Primex’s estimated 2012 financial statements, which primarily related to a reinsurance contract held by Primex.The identified errors resulted in a cumulative $1,038 understatement of the Company’s equity in net income from associated companies for the year ended December 31, 2012.The Company corrected the errors related to Primex in the first quarter of 2013, which had the net effect of increasing equity in net income from associated companies by $1,038 for the three months ended March 31, 2013 and the nine months ended September 30, 2013.The Company does not believe this adjustment is material to the consolidated financial statements for the year ended December 31, 2012 or to the Company’s projected results for the current year and, therefore, has not restated any prior period amounts.As the Company’s assessment was based on projected full year 2013 results, the Company will update its assessment at year-end based upon actual 2013 results. Note 3 – Business Segments The Company’s reportable operating segments evidence the structure of the Company’s internal organization, the method by which the Company’s resources are allocated and the manner by which the Company assesses its performance.In the third quarter of 2013, certain internal shifts in the Company’s management and changes to the structure of internally reported information occurred.The Company currently believes its structure, its resource allocation and its performance assessment are now more closely aligned with its four geographical regions: North America, EMEA, Asia Pacific and South America.Therefore, the Company changed its reportable operating segments from ones categorized by product nature to ones organized by geography.All prior period information has been recast to reflect these four regions as the Company’s new reportable operating segments. Though the Company changed its reportable operating segments in the third quarter of 2013, the calculation of the reportable segment’s measure of earnings remains relatively consistent with past practices.Operating earnings, excluding indirect operating expenses, for the Company’s reportable segments are comprised of revenues less costs of goods sold and SG&A directly related to the respective regions’ product sales.The indirect operating expenses consist of SG&A related expenses that are not directly attributable to the product sales of each respective reporting segment.Other items not specifically identified with the Company’s reportable operating segments include interest expense, interest income, license fees from non-consolidated affiliates and other income (expense). The following table presents information about the Company’s reportable operating segments for the three and nine months ended September 30, 2013 and September 30, 2012: Three Months Ended Nine Months Ended September 30, September 30, Net sales North America $ EMEA Asia Pacific South America Total net sales $ Operating earnings, excluding indirect operating expenses North America $ EMEA Asia Pacific South America Total operating earnings, excluding indirect operating expenses Indirect operating expenses ) Amortization expense ) Consolidated operating income Other (expense) income, net ) Interest expense ) Interest income Consolidated income before taxes and equity in net income of associated companies $ 8 Table of Contents Quaker Chemical Corporation Notes to Condensed Consolidated Financial Statements - Continued (Dollars in thousands, except per share amounts) (Unaudited) Inter-segment revenue for the three and nine months ended September 30, 2013 were $2,413 and $7,704 for North America, $5,771 and $15,427 for EMEA, $745 and $2,423 for Asia Pacific andzero for South America, respectively.Inter-segment revenue for the three and nine months ended September 30, 2012 were $3,063 and $8,596 for North America, $4,726 and $11,895 for EMEA, $862 and $1,738 for Asia Pacific and zero for South America, respectively.However, all inter-segment transactions have been eliminated from each reportable operating segment’s net sales and earnings for all periods presented above. Note 4 – Stock-Based Compensation The Company recognized the following share-based compensation expense in SG&A in its Condensed Consolidated Statement of Income for the nine months ended September 30, 2013 and the nine months ended September 30, 2012: For the Nine Months Ended September 30, Stock options $ $ Nonvested stock awards and restricted stock units Employee stock purchase plan 43 35 Non-elective and elective 401(k) matching contribution in stock Director stock ownership plan 57 45 Total share-based compensation expense $ $ As of September 30, 2013 and September 30, 2012, the Company recorded $815 and $2,164, respectively, of excess tax benefits in capital in excess of par value on its Condensed Consolidated Balance Sheets, related to stock option exercises. The Company’s estimated taxes payable was sufficient to fully recognize these benefits as cash inflows from financing activities in its Condensed Consolidated Statement of Cash Flows, which represented the Company’s estimate of cash savings through the nine months ended September 30, 2013 and September 30, 2012, respectively. Stock option activity under all plans is as follows: Weighted Average Weighted Average Remaining Number of Exercise Price per Contractual Shares Share Term (years) Options outstanding at December 31, 2012 $ Options granted Options exercised Options forfeited Options expired Options outstanding at September 30, 2013 $ Options exercisable at September 30, 2013 $ As of September 30, 2013, the total intrinsic value of options outstanding was approximately $2,189, and the total intrinsic value of exercisable options was $619.Intrinsic value is calculated as the difference between the current market price of the underlying security and the strike price of a related option. 9 Table of Contents Quaker Chemical Corporation Notes to Condensed Consolidated Financial Statements - Continued (Dollars in thousands, except per share amounts) (Unaudited) A summary of the Company’s outstanding stock options at September 30, 2013 is as follows: Weighted Weighted Number Weighted Number Average Average Exercisable Average Range of Outstanding Contractual Exercise at Exercise Exercise Prices at 9/30/2013 Life Price 9/30/2013 Price $ - $ — — $ — — $ — $ - $ $ - $ — $ - $ $ - $ $ - $ — — As of September 30, 2013, unrecognized compensation expense related to options granted during 2011 was $61, for options granted during 2012 was $289 and for options granted in 2013 was $517. During the first quarter of 2013, the Company granted stock options under the Company’s LTIP plan that are subject only to time vesting over a three-year period.For the purposes of determining the fair value of stock option awards, the Company uses the Black-Scholes option pricing model and the assumptions set forth in the table below: Number of options granted Dividend yield % Expected volatility % Risk-free interest rate % Expected term (years) Approximately $121 of expense was recorded on these options during the first nine months of 2013.The fair value of these awards is amortized on a straight-line basis over the vesting period of the awards. Activity of nonvested shares granted under the Company’s LTIP plan is shown below: Weighted Average Grant Number of Date Fair Value Shares (per share) Nonvested awards, December 31, 2012 $ Granted $ Vested $ Forfeited $ Nonvested awards, September 30, 2013 $ The fair value of the nonvested stock is based on the trading price of the Company’s common stock on the date of grant. The Company adjusts the grant date fair value for expected forfeitures based on historical experience for similar awards.As of September 30, 2013, unrecognized compensation expense related to these awards was $3,285 to be recognized over a weighted average remaining period of 2.43years. Activity of nonvested restricted stock units granted under the Company’s LTIP plan is shown below: Weighted Average Grant Number of Date Fair Value units (per unit) Nonvested awards, December 31, 2012 $ Granted $ Nonvested awards, September 30, 2013 $ 10 Table of Contents Quaker Chemical Corporation Notes to Condensed Consolidated Financial Statements - Continued (Dollars in thousands, except per share amounts) (Unaudited) The fair value of the nonvested restricted stock units is based on the trading price of the Company’s common stock on the date of grant. The Company adjusts the grant date fair value for expected forfeitures based on historical experience for similar awards. As of September 30, 2013, unrecognized compensation expense related to these awards was $91 to be recognized over a weighted average remaining period of 2.14 years. Employee Stock Purchase Plan In 2000, the Board adopted an Employee Stock Purchase Plan (“ESPP”) whereby employees may purchase Company stock through a payroll deduction plan. Purchases are made from the plan and credited to each participant’s account at the end of each month, the “Investment Date.” The purchase price of the stock is 85% of the fair market value on the Investment Date. The plan is compensatory and the 15% discount is expensed on the Investment Date. All employees, including officers, are eligible to participate in this plan. A participant may withdraw all uninvested payment balances credited to a participant’s account at any time.An employee whose stock ownership of the Company exceeds five percent of the outstanding common stock is not eligible to participate in this plan. 2013 Director Stock Ownership Plan In March 2013, the Company adopted the 2013 Director Stock Ownership Plan (the “Plan”), subject to the approval by the Company’s shareholders at the annual meeting, to encourage the Directors to increase their investment in the Company.The Plan was approved at the Company’s May 2013 shareholders’ meeting.The Plan authorizes the issuance of up to 75,000 shares of Quaker common stock in accordance with the terms of the Plan in payment of all or a portion of the annual cash retainer payable to each of the Company’s non-employee directors in 2013 and subsequent years during the term of the Plan.Under the Plan, each director who, on May 1st of the applicable calendar year, owns less than 400% of the annual cash retainer for the applicable calendar year, divided by the average of the closing price of a share of Quaker Common Stock as reported by the composite tape of the New York Stock Exchange for the previous calendar year (the “Threshold Amount”), is required to receive 75% of the annual cash retainer in Quaker common stock and 25% of the retainer in cash, unless the director elects to receive a greater percentage of Quaker common stock (up to 100%) of the annual cash retainer for the applicable year.Each director who owns more than the Threshold Amount may elect to receive common stock in payment of a percentage (up to 100%) of the annual cash retainer.The annual retainer is $50 and the retainer payment date is June1.The Plan was adopted in order to replace the 2003 Director Stock Ownership Plan, which expired in May 2013. Note 5 – Pension and Other Postretirement Benefits The components of net periodic benefit cost for the three and nine months ended September 30, 2013 and September 30, 2012 are as follows: Three Months Ended September 30, Nine Months Ended September 30, Other Other Postretirement Postretirement Pension Benefits Benefits Pension Benefits Benefits Service cost $ $ $
